Citation Nr: 9931206	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to disability compensation for a back disorder 
with foot drop resulting from surgical treatment by the 
Department of Veterans Affairs in November 1988, pursuant to 
38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1954 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center (VAMROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the November 1998 surgery at a VA medical facility and the 
claimed injury or aggravation of an injury, characterized as 
a back disorder with foot drop.    

2.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to disability 
compensation for a back disorder with foot drop resulting 
from surgical treatment by the Department of Veterans Affairs 
in November 1988, pursuant to 38 U.S.C.A. § 1151 (West 1991), 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).    

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 
20.901, 20.902 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1998).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(2).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998), as amended by Pub. L. No. 104-204, 
110 Stat. 2926 (effective for claims filed on or after 
October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997) (generally, a well grounded claim has competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence)).  

VA medical records show that the veteran underwent a right-
sided L4 partial laminectomy, L5 partial laminectomy, and 
excision of herniated nucleus pulposus at the L4-5 space on 
the right in November 1988 at the Kansas City VA medical 
center for the correction of symptoms including back pain, 
right leg pain and numbness.  

The veteran claims that, as a result of the November 1988 VA 
surgery, his back disorder was aggravated.  Specifically, in 
a February 1996 statement, he asserted that he was now 
required to wear a leg brace to ambulate due to atrophy and 
numbness.  He alleges that disk fragments left from the 
surgery caused the aggravation.  For purposes of determining 
whether the claim is well grounded, the Board presumes the 
truthfulness of these assertions.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  

However, the Board ultimately finds that the claim is not 
well grounded because there is no competent medical evidence 
of a nexus between the November 1988 VA surgery and the 
claimed aggravation that would render the claim plausible.  
For example, a December 1994 report from the Chief of Staff 
of the Kansas City medical center indicated that, based on a 
review of the available medical records and X-rays, there was 
no evidence in the medical record to support the veteran's 
claim of disk fragments left in his spine during the November 
1988 surgery.  Similarly, an April 1996 statement from the 
chief of surgery service in the Wichita medical center 
related that there was no evidence to show that the surgery 
performed at the Kansas City VA medical center in November 
1988 resulted in aggravation of the veteran's back disorder 
and right foot drop.  The physician added that the later 
course of the veteran's disorder was of a chronic nature and 
could not be ascribed to the surgery.  Finally, the Board-
requested May 1999 expert VA medical opinion by a 
neurosurgeon offered the opinion that the veteran represented 
"failed back syndrome," which was almost inevitable after 
three low back surgeries.   

The evidence in the veteran's favor includes February 1990 VA 
computed tomography (CT) scans.  Multiple axial scans of L3 
through S1 were performed.  A filling defect was noted on the 
right recesses of L4 and L5.  The examiner opined that the 
filling defect "may well" represent a recurrent herniated 
disc fragment; but could not confirm the finding. A 
gadolinium enhanced MRI was recommended.  The only other 
evidence in the veteran's favor is a February 1996 statement 
from a VA neurologist.  The physician indicated that the 
veteran's sensory radicular symptoms in the right lower limb 
could have been aggravated by the L4-5 herniated disc surgery 
in November 1988.  She pointed out that he developed a 
pressure ulcer on the right heel in February 1989 and that he 
was shown to have severe motor weakness of the right lower 
limb and right foot drop in October 1989.  The Board finds 
that this statement is too speculative to render the claim 
plausible.  Regarding these documents, first, the Board 
concedes that the use of cautious language does not always 
express inconclusiveness of an opinion.  Lee v. Brown, 10 
Vet. App. 336, 339 (1997).   However, the suggestion that the 
surgery could have aggravated the back disorder also implies 
its opposite, i.e., that it could not have aggravated the 
disorder, or that the defect filling "may well" represent a 
disc fragment are not conclusive.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may," also implies "may not" and is too speculative to 
establish a plausible claim); accord Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998).  Second, the physician in 1996 
indicated that the veteran later developed a pressure ulcer 
on the right heel, severe motor weakness of the right lower 
limb, and right foot drop.  However, she fails to explain 
whether or why the VA surgery caused such problems.  
Furthermore, the examiner reviewing the 1990 CT scan 
recommended additional studies to verify the diagnosis.  
Taken together, the Board finds the use of the speculative 
language without additional explanation to be insufficient to 
establish a well grounded claim.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).

The Board notes that, during the veteran's May 1995 VA 
orthopedic examination, he reported that, during the November 
1988 surgery, doctors reported the presence of a lot of scar 
tissue and accidentally cut his sciatic nerve.  To the extent 
that this statement may be viewed as supporting the veteran's 
claim, the Board emphasizes that medical history provided by 
a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Finally, the Board notes that the veteran himself generally 
asserts a causal relationship between the November 1988 and 
the subsequent problems associated with his back disorder and 
right foot drop.  However, the veteran is not a trained 
medical professional.  His personal lay opinion as to 
causation is not competent medical evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for 38 U.S.C.A. § 
1151 compensation for a back disorder with right foot drop.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 
(1999); Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a back disorder with right foot drop, he 
should submit competent medical evidence showing an 
affirmative relationship between the November 1998 VA surgery 
and the claimed aggravation of his back disorder thereby.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 

The Board notes that in a March 1997 statement, the veteran 
requested that, due to the difference of opinion of record, 
he be scheduled for an examination with a Board-certified 
neurologist not associated with VA.  The Board may request an 
independent medical expert opinion, on its own motion or on a 
showing of good cause by the veteran, when there is 
complexity or controversy involved in the appeal that 
warrants such an opinion.  38 U.S.C.A. § 7109(a); 38 C.F.R. 
§§ 20.901(d), 20.902.  However, as stated above, because the 
claim is not well grounded, VA has no duty to assist the 
veteran.  In any event, the Board finds no complex or 
controversial medical question in this case.  


ORDER

Entitlement to disability compensation for a back disorder 
with foot drop resulting from surgical treatment by the 
Department of Veterans Affairs in November 1988, pursuant to 
38 U.S.C.A. § 1151, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

